Citation Nr: 1042063	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack






INTRODUCTION

The Veteran had active service from May 1986 to December 1993, 
from December 2003 to March 2005, and from February 2006 to 
September 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for several claimed disabilities, 
including degenerative joint disease of the lumbar spine, for 
which the Veteran appealed the assigned ratings.  

In April 2010, the issue of an initial disability evaluation in 
excess of 10 percent for degenerative joint disease of the lumbar 
spine was before the Board.  At that time, the Board noted that 
the record, and in particular an October 2008 statement, raised 
an informal claim of entitlement to a TDIU, and found that such 
issue was  part and parcel of the increased rating claim before 
the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Board remanded the TDIU issue to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further action and 
development.  After completing the requested development, the AMC 
continued to deny a TDIU (as reflected in an August 2010 
supplemental statement of the case (SSOC)), and returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities: degenerative joint disease, lumbar spine, rated 10 
percent disabling; right hip strain, rated 10 percent disabling; 
right carpal tunnel syndrome, rated 10 percent disabling; left 
ulnar sensory neuropathy, rated 10 percent disabling; right leg 
radiculopathy, rated 10 percent disabling; degenerative joint 
disease, left knee, rated noncompensably disabling (0 percent); 
and bilateral planar fasciitis with hallux valgus of both toes, 
rated noncompensably disabling.

2.  The Veteran's combined evaluation for compensation is 40 
percent.  

3.  The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
inform a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

This appeal involves a claim of entitlement to TDIU, which is a 
claim for increase.  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In April 2010 and June 2010 letters, the RO provided notice to 
the Veteran explaining what information and evidence was needed 
to substantiate the claim for a TDIU, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; these letters also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the April 2010 and June 2010 letters, and 
opportunity for the Veteran to respond, the August 2010 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, a medical examination report for a commercial 
driver fitness determination, and the report of a June 2010 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative on his behalf.  The Board also 
finds that no additional RO action to further develop the record 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and are deemed satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

The central inquiry is "whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

In this case, service connection is in effect for the following 
disabilities: degenerative joint disease, lumbar spine, rated 10 
percent disabling; right hip strain, rated 10 percent disabling; 
right carpal tunnel syndrome, rated 10 percent disabling; left 
ulnar sensory neuropathy, rated 10 percent disabling; right leg 
radiculopathy, rated 10 percent disabling; degenerative joint 
disease, left knee, rated noncompensable (0 percent); and 
bilateral planar fasciitis with hallux valgus of both toes, rated 
noncompensable.  The Veteran's combined evaluation for 
compensation is 40 percent.  Thus, the Veteran does not meet the 
objective, minimum percentage requirements set forth in 38 C.F.R. 
§ 4.16(a) for award of a TDIU.

The Veteran submitted a medical examination report for a 
commercial driver fitness determination dated in November 2007.  
In that document, the Veteran  reported having been diagnosed 
with degenerative joint disease of the spine, right hip joint, 
left knee, and possibly both hands and wrists, and that he had 
been diagnosed with plantar fasciitis of both feet, and possible 
pinched nerves in both elbows.  On physical examination, the 
Veteran was noted to have had weakness of the extremities, and 
limitation of motion and tenderness of the spine.  It was noted 
in that report that he did not meet the standards for commercial 
driver fitness.  

At the time of a February 2008 VA examination, the Veteran 
reported being unemployed.  In an October 2008 written statement, 
the Veteran asserted that his feet, left knee, right hip, and 
spine hurt when standing for more than five minutes.  He also 
stated that, when lifting and working, all of his service-
connected disabilities caused him pain at the same time, and that 
this prevented him returning to his high-paying job as a 
professional truck driver.  He stated that his range of motion 
and ability to lift and work long hours had been greatly 
affected, and that, therefore, he had to look for jobs of limited 
pay with his limited skills.  He also reported that he was still 
unemployed, that he could not return to long haul trucking, which 
he was doing prior to his deployment to Iraq, and that his job 
options were limited to light labor and paperwork types of jobs, 
which did not pay the kind of money that he formerly made as a 
professional truck driver.

The report of a January 2009 VA examination indicates that the 
Veteran reported not being able to lift more than 20 pounds, not 
being able to drive for more than an hour, difficulty with 
activities involving bending, and not meeting the Department of 
Transportation qualifications for driving a commercial vehicle.  

In a March 2009 statement, the Veteran asserted that he developed 
uncontrolled shaking of his right arm and right leg, which 
manifested when he had worked hard under stress at his new job, 
and that even the simple task of changing a car tire took him a 
long time and caused these body parts to shake.  The Veteran 
claimed that he believed these problems to be related to nerve 
damage due to his degenerative joint disease of the lumbar spine.  

The Veteran was afforded a VA individual unemployability 
examination in June 2010.  The report of that examination 
indicates that the Veteran's degenerative joint disease of the 
lumbar spine, right hip strain, right carpal tunnel syndrome, 
left ulnar sensory neuropathy, right leg radiculopathy, left knee 
degenerative joint disease, and bilateral planar fasciitis with 
hallux valgus of both toes were evaluated.  The Veteran reported 
that using a computer, driving, or performing any kind of work 
aggravated his musculoskeletal disabilities, that he could not 
work for long on a computer and took frequent breaks, and that he 
had to rest his hands often.  It was noted that the Veteran was 
currently employed full-time as a permit specialist and had been 
for the past one to two years, and that he had not lost time from 
work during the past 12-month period.  

For the Veteran's diagnoses of lumbar spine strain, right hip 
strain, left knee degenerative joint disease, bilateral planar 
fasciitis with hallux valgus of the bilateral toes, and right 
lower extremity radiculopathy, it was noted that the effects on 
his usual occupation and occupational activities were decreased 
mobility, weakness, fatigue or pain, limited activity, and 
inability to climb stairs.  For the diagnosis of right carpal 
tunnel syndrome, it was noted that the Veteran had decreased 
manual dexterity, pain, and inability to write or perform final 
motor skills.  The VA examiner opined that the Veteran could 
function in an occupational environment with his service-
connected disabilities with the following limitations: no lifting 
over 10 pounds or repetitive lifting from 5-10 pounds more than 3 
times per hour; no climbing ladders or operating a forklift or 
machinery; no repetitive back-bending tasks more than 2 times per 
hour; and no standing or walking for more than 10 minutes per 
hour.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the Veteran's TDIU claim 
must be denied. 

While the record reflects that the Veteran's service-connected 
disabilities have been productive of occupational impairment and 
have interfered with his job activities, it does not reflect that 
he has been unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  In this 
regard, the Board notes that, while the Veteran did appear to 
have a period of unemployment, he reported at the time of his 
June 2010 VA examination that he was currently employed fulltime 
as a permit specialist and had been for the past one to two 
years, and that he had not lost time from work during the past 
12-month period.  Also, while the June 2010 VA examiner stated 
that the Veteran had physical limitations in performing work, 
including not lifting over 10 pounds, climbing ladders, or 
operating a forklift or machinery, it was nonetheless opined 
that, with such limitations, the Veteran could function in an 
occupational environment with his service-connected disabilities.  
There is no other competent medical opinion or evidence of record 
suggesting that the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.

The Board acknowledges that, due to his service-connected 
disabilities, the Veteran's occupational activities are limited 
and that, as a result, he may not have occupational opportunities 
that he would otherwise have had.  In this regard, the Board 
notes the November 2007 medical examination report for commercial 
driver fitness determination in indicating that the Veteran did 
not meet the required fitness standards due to his physical 
conditions.  The Board also acknowledges the Veteran's statements 
indicating that his service-connected disabilities caused him not 
to be able to return to his high-paying job as a professional 
truck driver, that his range of motion and ability to lift and 
work long hours had been greatly affected, and that, therefore, 
he had to look for light labor and paperwork types of jobs of 
limited pay.

The above notwithstanding, the Veteran's combined evaluation for 
compensation for his service-connected disabilities is 40 
percent.  The Board notes that the percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  The 
Veteran's 40 percent combined evaluation thus compensates him for 
the average impairment in earning capacity that has been found to 
result from his service-connected disabilities.  Despite this 
impairment in earning capacity, the Veteran has not been shown to 
be unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities.

Therefore, as the Board finds the Veteran not to be unemployable 
by reason of service-connected disabilities, it finds that 
submission of the case to the Director, Compensation and Pension 
Service, for extra-schedular consideration of a TDIU is not 
warranted, and the claim for a TDIU must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence does not support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


